Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 10-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 May 2022. Amended claims indicate claims 10-22 are cancelled. claims 23-32 are examined on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 23-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Joshi (US 2007/0265586).
Regarding claim 23, Joshi discloses a system for use in negative pressure wound therapy, comprising: a pump assembly (234, figure 6) comprising: a negative pressure source (234, [0070]); and a plurality of indicators (270, 260, non-seal indicator, leak indicator, etc., [0073], [0076-0077]), wherein one indicator of the plurality of indicators comprises a saturation indicator (270, figure 6, [0076]); and a dressing (241, equivalent to 41, figure 6, interface described in [0053-0054]) configured to be placed over a wound.
Regarding claim 24, Joshi discloses wherein the plurality of indicators comprise indicator lights ([0076], LED).
Regarding claim 25, Joshi discloses wherein the plurality of indicators are positioned on the outside front surface of a pump housing (figure 6, the indicator protrudes outward of the front outside surface).
Regarding claim 26, Joshi discloses wherein one or more indicators of the plurality of indicators are configured to alert a user to operating and/or failure conditions of the pump assembly .
Regarding claim 27, Joshi discloses wherein one or more indicators of the plurality of indicators are configured to alert a user to normal or proper operating conditions ([0077]).
Regarding claim 28, Joshi discloses wherein one or more indicators of the plurality of indicators are configured to alert a user to one or more conditions of the pump assembly and dressing, wherein the one or more conditions comprise pump failure, power supplied to the pump or power failure, the condition or voltage level of the batteries, detection of a leak within the dressing or flow pathway, and suction blockage ([0077, leak indicator).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joshi in view of Aicher (US 2010/0057025).
Regarding claim 29, Joshi discloses wherein the dressing comprises an absorbent layer ([0053-0054]), but does not disclose wherein the absorbent layer comprises superabsorbent material configured to form a reservoir of fluid removed from the wound.
Aicher discloses wound dressings in the same field of endeavor as the Applicant. Aicher teaches superabsorbent polymers are known to be used in dressings and are configured to form a reservoir of fluid removed from the wound ([0006]).
Aicher states that superabsorbent materials are used to allow the secretions remain bound to the polymers in the wound cavity ([0006]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Joshi with the material disclosed in Aicher in order to absorb material and keep secretions in locations desired by the user.
Claims 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joshi in view of Skidmore (US 2010/0154241).
Regarding claim 30-32, Joshi does not discloses wherein one or more indicator of the plurality of indicators comprises an image or text.
Skidmore discloses a visual indication system relatively pertinent to problem posed by Applicant of alarming the user or clinician about the conditions of therapy. Skidmore teaches using icons/text to alarm the user ([0028], figure 2).
Skidmore uses a hierarchical alarm structure to provide a summarized alarm message and provide comprehensive information ([0028]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Joshi to include the alarm monitor and system of Skidmore in order to provide a summarized alarm message and provide comprehensive information.
Regarding claim 31-32, Joshi does not discloses wherein one or more indicator of the plurality of indicators comprises an image of a dressing and wherein the saturation indicator comprises an image of a dressing.
Skidmore discloses a visual indication system relatively pertinent to problem posed by Applicant of alarming the user or clinician about the conditions of therapy. Skidmore teaches using icons/text to alarm the user ([0028], figure 2).
Skidmore uses a hierarchical alarm structure to provide a summarized alarm message and provide comprehensive information ([0028]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Joshi to include the alarm monitor and system of Skidmore in order to provide a summarized alarm message and provide comprehensive information.
Joshi and Skidmore does not specifically teach the alarm is an image of a dressing. However, it would have been obvious to a person of ordinary skill in the art to select an image for the alarm as desired since it has been held that matters relating to ornamentation i.e., design choice only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (MPEP 2144.04I). In this case, the image of the alarm is a design choice in which the selection of image does not affect the mechanical function of the alarm.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martucci (US 2003/0135388) discloses a PDA display with icons

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/            Examiner, Art Unit 3781